Citation Nr: 0207122	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  98-14 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a malignant carcinoid 
tumor of the stomach, status post total gastric resection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from January 1965 to 
December 1968.  

This appeal arises from a July 1998 rating action entered by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Montgomery, Alabama.  It was perfected for appeal in 
September 1998.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  A malignant carcinoid tumor of the stomach was not shown 
during active service or within one year of the veteran's 
separation from active service.  

3.  No competent medical evidence has been submitted into the 
record that links the onset of the veteran's malignant 
carcinoid tumor to service.  


CONCLUSION OF LAW

A malignant carcinoid tumor of the stomach, status post total 
gastric resection, was not incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that the VA's duties, as set out in the VCAA, have been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the statement 
of the case, the supplemental statement of the case, and 
correspondence sent to the veteran essentially notified him 
of the evidence required to grant his claim, the information 
and evidence needed to substantiate it, and the evidence 
considered in adjudicating it.  Thus, the notification 
requirements of the VCAA have been satisfied, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the veteran's service medical records have been 
associated with the claims file, the records of the veteran's 
treatment for the claimed condition were obtained from 
private physicians, based on the veteran's information 
provided VA, and appear to have been associated with the 
claims file, and he has been examined for VA purposes in 
connection with this claim.  Moreover, the veteran has not 
indicated that there are any additional medical records that 
may be available which would be pertinent to the present 
claim.  Under these circumstances, the Board finds that as 
with the notice requirements of the VCAA, the development 
requirements of that law also have been met, and the Board 
may proceed to address the merits of the veteran's claim.  

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Service connection for malignant tumors, even 
if not shown in service, may be presumed if it became 
manifest to a degree of 10 percent disabling during the first 
year after the veteran's separation from service.  
38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With respect to that aspect of the claim that exposure to 
Agent Orange in service caused the veteran to develop stomach 
cancer, applicable criteria provide that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232-
243 (Nov. 2, 1999), and Notice 67 Fed. Reg. 42,600-608 (June 
24, 2002).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, the presumption is not the sole method for showing 
causation, and thereby establishing service connection.  

In this case, the veteran essentially contends that the onset 
of his stomach cancer, for which he had his stomach 
surgically removed, was due to his exposure to herbicides 
(Agent Orange) in Vietnam.  

As to the veteran's competence to establish by his own 
statement a link between his disease and service, the Board 
observes that the record does not show the veteran to have 
any medical expertise.  Indeed, he reported a high school 
education and a work career as an electrician in coal mining.  
Since it is well established that a lay person is not capable 
of providing probative opinions on matters requiring medical 
expertise, the veteran's contentions do not serve to 
demonstrate the link between his illness and service that he 
intends.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993).

A review of the veteran's military records discloses that he 
did serve in Vietnam, but the medical evidence does not that 
show that the presence of any malignant carcinoid tumor of 
the stomach was either noted or suspected prior to 1998, 
approximately 30 years after the veteran's discharge from 
service.  In addition, the medical evidence obtained in 
connection with the veteran's cancer treatment fails to show 
that any physician treating the veteran considered his cancer 
to be related in any way to service in general or to exposure 
to herbicides in particular.  As already stated, the veteran 
has failed to identify any source from which a medical 
opinion might be obtained that would link his stomach cancer 
to service.  Likewise, carcinoid tumors of the stomach are 
not included among the diseases listed at 38 C.F.R. 
§ 3.309(e).  Thus, that illness is not deemed by VA to be 
etiologically related to exposure to herbicide agents used in 
Vietnam.  

Because the regulatory presumption created by 38 C.F.R. 
§ 3.309(e) does not apply in the veteran's case and he has 
not submitted any probative medical evidence which 
demonstrates a causal link between his stomach cancer and any 
exposure to herbicides in service or any other incident of 
service, and because he has not identified any record that, 
if obtained, would show this link, a basis upon which to 
establish service connection for a carcinoid tumor of the 
stomach has not been presented.  Accordingly, the veteran's 
appeal is denied.  





ORDER

Service connection for a malignant carcinoid tumor of the 
stomach, status post total gastric resection is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

